Title: From James Madison to Alexander James Dallas, 27 July 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
Montpellier July 27. 1816

I have recd. yours of the 23d. inclosing a letter from Mr. Baker, with the draft of an answer; and a letter from Wm. Js. Sears of Bermuda.
The subject of Mr. Bakers letter, regularly belongs to the Dept. of State: But whether addressed to the Treasury Dept: or to that, ought to have proceeded from the Minister, & not from the Consul otherwise than thro’ the Minister.  From courtesy, which as well as conveniency sometimes takes the place of strict rule, it may not be amiss to make to Mr. Baker the observations contained in your intended answer; with a reference to the usual channel, for such discussions.  I send both the papers to Mr. Monroe, who in speaking with Mr. Bagot will lead his attention to the diplomatic usage.
I send to Mr. M. also the letter from Mr. Sears.  If our vessels enjoy in that Island the same privileges as in the European ports of G. B. the claim stated, tho’ not supported by the Convention, seems to be covered by the general terms of the act of Congs. referred to.  I have however but slightly looked into the subject; and the fact & the extent of the trade allowed to our Vessels at Bermuda, ought to be scrutinized.  In describing the B. Dominions, the Convention wd. seem to include Bermuda in the W. Inds. since it is not probable that it was overlooked altogether by both the Amn. & B. Commissioners.  Whether an Amn. Consul will be admitted there, is another point to be ascertained.  This can probably be done at Washington.  Cordial respects & esteem

James Madison

